t c no united_states tax_court bankamerica corporation as successor_in_interest to continental bank corporation as successor_in_interest to continental illinois corporation petitioner v commissioner of internal revenue respondent docket no filed date p had deficiencies in its federal_income_tax for year sec_1 and in year p carried back an amount of investment_tax_credit to year sec_1 and reducing the this court has issued five opinions under this docket number each captioned continental illinois corp v commissioner tcmemo_1988_318 tcmemo_1989_468 tcmemo_1989_636 94_tc_165 and tcmemo_1991_66 relating to the tax_liability of petitioner's predecessor for the tax years through portions of the decisions in tcmemo_1988_318 tcmemo_1989_636 and tcmemo_1991_66 were affirmed in part and reversed in part and remanded to this court in 998_f2d_513 7th cir cert_denied 510_us_1041 and a decision was entered in accordance with the opinion of the court_of_appeals for the seventh circuit petitioner has filed a timely motion to redetermine interest amount of its deficiencies in year a net_operating_loss arose which was carried back to year the carryback of the year loss displaced a year foreign_tax_credit which was then carried back to year sec_1 and displacing the investment_tax_credit originally taken in those years r computed interest under sec_6601 i r c from the end of year to the due_date of the return for year on deficiency amounts for year sec_1 and calculated after the effect of the year loss without reducing the deficiencies by the amounts of itc taken from year to year p filed a timely motion under sec_7481 i r c to redetermine interest held p has made overpayments of interest for year sec_1 and because r should have taken the investment_tax_credit amounts into account in calculating interest accruing from the end of year until the due_date of the return for year on deficiency amounts reduced by the investment_tax_credit carried back roger j jones and jeffrey b frishman for petitioner pamela v gibson and richard g goldman for respondent supplemental opinion tannenwald judge a decision was entered in this case on date pursuant to a stipulated computation in accordance with the opinion of the court_of_appeals for the seventh circuit in 998_f2d_513 7th cir cert_denied 510_us_1041 on date petitioner filed a timely motion under sec_7481 c and rule to redetermine interest for the unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure and tax years alleging that respondent has erroneously calculated such interest the issue for decision is whether respondent has failed to take into account the carryback of a investment_tax_credit itc and consequently overcharged petitioner for interest which accrued before the effect of a net_operating_loss nol_carryback background in respondent determined deficiencies against petitioner's predecessor in interest for the tax years through petitioner's predecessor challenged these deficiencies in this court which issued the following five opinions under this same docket number each captioned continental illinois corp v commissioner tcmemo_1988_318 tcmemo_1989_468 tcmemo_1989_636 94_tc_165 and tcmemo_1991_66 decision was entered on date the decision and was based on rule_155_computations the computations which took into account certain amounts of an itc carried back from portions of this court's decision as reflected in tcmemo_1988_318 tcmemo_1989_636 and tcmemo_1991_66 were appealed by the parties to the court_of_appeals for the seventh circuit the court_of_appeals for the seventh circuit affirmed in part and reversed in part and remanded the case to this court in 998_f2d_513 issued on date following this remand the parties filed with the court on date stipulated computations the computations covering the years to the computations did not include the amounts of the itc that were included in the computations this court's decision based on the computations was entered on date and became final within the meaning of sec_7481 a on date the decision as part of that decision it was decided that there was an overpayment for the taxable_year in the amount of dollar_figure and a deficiency for the taxable_year in the amount of dollar_figure the decision document indicated that it incorporated herein the facts recited in the respondent's computation as the findings of the court petitioner's tax_liability for the taxable years at issue with the effect and timing of various credit and net_operating_loss nol carrybacks reflecting the decision is described in more detail as follows tax_year petitioner had a tax_liability for the tax_year of dollar_figure before taking into account any credit carrybacks between date and date petitioner made that section provides for a 30-day instead of a 90-day period for a decision of this court to become final where there has been a remand by the court_of_appeals payments totaling dollar_figure against this tax_liability producing a deficiency of dollar_figure in there arose a foreign_tax_credit ftc in the amount of dollar_figure and an itc in the amount of dollar_figure in that year petitioner applied dollar_figure of the ftc as well as some of the itc to its tax_liability and carried dollar_figure of the ftc and dollar_figure of the itc back to for interest purposes petitioner received the benefit of this carryback as of date sec_6601 taking into account a refund petitioner received in the amount of dollar_figure for petitioner had as of date a tax_liability of dollar_figure in there arose an nol dollar_figure of which was carried back to petitioner's tax_year pursuant to sec_172 eliminating petitioner's tax_liability the elimination of the tax_liability had the effect of releasing the ftc and itc which had arisen in to be used in other sec_346 of the tax equity and fiscal responsibility act of tefra publaw_97_248 96_stat_324 amended sec_6601 effective for interest accruing after date to change the date on which a taxpayer receives the benefit of a carryback for interest purposes from the last day of the tax_year in which the carryback arose to the due_date for the return for that year sec_172 provides that an nol for any taxable_year shall be carried back to each of the taxable years preceding the loss_year sec_172 provides that the entire amount of the nol shall be carried back first to the earliest year possible years petitioner carried back dollar_figure of the ftc to which along with other credits from work incentive credits and new jobs credits in the amount of dollar_figure satisfied its tax_liability for because of itc limitation rules found in sec_46 and the itc originally carried back to could no longer be used since there was now as of after application of the ftc no tax_liability for against which it could be applied and was thus displaced and subsequently carried over to a year not at issue as a result of the nol's causing the release and carryback of the ftc to and the consequent release of the itc there was as of date the due_date for the return an overpayment of dollar_figure for petitioner's tax_year for sec_46 and limits available itc to dollar_figure plu sec_50 percent of tax remaining after the application of the ftc allowable for that year the dollar_figure limit was taken up with itc that arose and was used in and that is otherwise not at issue also under sec_38 effective for carrybacks from tax years after date amounts of ftc must be applied before any amounts of itc see supra note the itc at this point no longer affected petitioner's substantive tax_liability for tax_year petitioner had a tax_liability of dollar_figure for the tax_year not reflecting the effect of any carrybacks from subsequent years between date and date petitioner made payments totaling dollar_figure against this liability leaving a deficiency of dollar_figure in there arose an ftc and an itc as discussed above none of the ftc was carried back to and dollar_figure of the itc was carried back thus as of date petitioner had a tax_liability of dollar_figure in there arose as discussed above an nol which was carried back to eliminating tax_liability for and releasing the ftc and itc which had arisen in that year of the released ftc dollar_figure was carried back to because of the effect of the carryback of this ftc petitioner was precluded by sec_46 from using the itc carried back from which was then carried forward to a year not at issue when adjusted for additional payments and credits of dollar_figure petitioner had a tax_liability for as of date of dollar_figure the deficiencies and interest amounts involved were assessed for both years by respondent and fully paid_by petitioner in this liability reflects an itc that arose in and was used in early shortly after the decision became final petitioner contacted respondent regarding the issue of the inclusion of the amounts of itc discussions between petitioner and respondent continued throughout after which petitioner timely filed a motion under rule to redetermine the interest flowing from the stipulated computations with respect to the and tax years discussion for the tax_year respondent has computed interest on a deficiency of dollar_figure from date to date for the tax_year respondent has computed interest on a deficiency of dollar_figure from date to date respondent has not given effect to amounts of itc which were carried back during the period through because these amounts of itc were ultimately displaced and not used for the years at issue petitioner claims that respondent has overcharged it for interest by not taking into account the amounts of the itc with the effect of charging petitioner interest on higher deficiency amounts petitioner's position is that respondent must in plain terms give it credit for the itc which there is an unexplained difference of dollar_figure in this figure it is elsewhere listed as dollar_figure we use the figure from the stipulated computations reduced its deficiency to dollar_figure during the period date to date and reduced its deficiency to dollar_figure during the same period and charge it interest on those lesser deficiency amounts during that period petitioner's claim is based on the notion that respondent had use of the money represented by the itc payment during the interim period from date to date and cannot now charge petitioner for_the_use_of that money petitioner alleges that the amounts of itc which were included in the rule_155_computations that were prepared in before a decision was rendered by the court_of_appeals for the seventh circuit were erroneously left out of the computationsdollar_figure due to the effects of the subsequent carryback of the nol from the inclusion or exclusion of the amounts of itc does not alter the underlying net tax_liability for either taxable_year petitioner does not contest in any way its tax_liability for the deficiencies as reflected in the decision sec_7481 provides jurisdiction over interest determinations -- notwithstanding subsection a if -- an assessment has been made by the secretary under sec_6215 which includes interest as imposed by this title see appendix and discussion infra page the taxpayer has paid the entire amount of the deficiency plus interest claimed by the secretary and within year after the date the decision of the tax_court becomes final under subsection a the taxpayer files a petition in the tax_court for a determination that the amount of interest claimed by the secretary exceeds the amount of interest imposed by this title then the tax_court may reopen the case solely to determine whether the taxpayer has made an overpayment of such interest and the amount of any such overpayment see also rule which implements sec_7481 note to rule t c 97_tc_453 there is no dispute that as to both tax years the three requirements of sec_7481 have been met first the entire amount of the deficiency plus interest has been paid sec_7481 54_f3d_432 7th cir affg an order of this court second a timely petition was filed sec_7481 third a deficiency which includes interest has been assessed in respect of each year sec_7481 asciutto v commissioner tcmemo_1992_564 affd 26_f3d_108 9th cir in this connection even though an overpayment was ultimately found for there was a deficiency for the period during which interest accrued which is the subject of this dispute in addition where we have jurisdiction to determine an overpayment as we did in the original deficiency proceeding in this case we also have jurisdiction over the interest on that overpayment 85_tc_445 under these circumstances the interest issue before us in respect of is within our jurisdictiondollar_figure there is also some question as to the exact nature of the relief petitioner is requesting for the statute only grants this court jurisdiction to determine an overpayment of interest on a deficiency petitioner alleges that respondent has on the whole underassessed interest on the deficiency however petitioner also contends that as part of the interest calculation which resulted in an underassessment with respect to the tax_year respondent has overcharged interest on the deficiency during the period between its initial use of the carryback of the itc and the occurrence of the superseding nol under these circumstances we are satisfied that we have jurisdiction to determine whether there has been an overpayment of interest during the specific interim perioddollar_figure the three requirements of sec_7481 having been satisfied we turn our attention to the basic question involved herein ie the extent to which the itc for which was omitted from the computation should be taken into account we note that respondent does not contest our jurisdiction as to in reaching this conclusion we note respondent's indication on brief that respondent will make any computational adjustments that are a consequence of our decision whether they result in interest due to petitioner or respondent as a payment for purpose of determining interest due the parties have locked horns on four elements upon which the resolution of this question depends respondent contends that the decision has become final and that petitioner's motion seeks to modify that decision contrary to the established principle that this court does not have jurisdiction to take such action in the absence of a showing of fraud on the court or lack of jurisdiction in respect of the decision which elements are concededly not present herein petitioner asserts that since it seeks no change in the amounts of the deficiencies for and set forth in the decision it is not seeking to modify a final_decision but only the underlying figures set forth in the computations for the limited purpose of determining interest due respondent also argues that the relief petitioner is requesting involves a change in the numbers set forth in the computations including specific line entries and that such changes would require the court to re-open the record to admit new facts a procedure that constitutes a prohibited attempt to introduce a new_matter in a rule proceeding respondent contends that even if we find that we have jurisdiction petitioner is bound by the computations which it signed and that any modification of those computations is accordingly unwarranted in so doing respondent denies that there was a mutual mistake by the parties based upon the omission from the computations of the itc which had been included in the computations petitioner asserts that this omission constituted a mutual mistake and that therefore it should not be bound by those computations respondent asserts that in any event the computations reflected the correct ordering of the carrybacks by petitioner and that petitioner's use of the itc to reflect payment is not justified as a matter of law because the itc amounts were made unavailable by the nol and the ftc petitioner counters that the fact that the later events prevented the application of the itc against its tax_liability for deficiencies does not preclude its ability for the purpose of computing interest due to continue to treat them as payment for the periods when they were used ie between the effective dates of the credits involved and the dates of occurrence of the later events we deal with each of these elements in turn initially we note that the existence of a final_decision does not tie our hands in this case we recognize that we may not modify a final_decision absent a showing of fraud or lack of jurisdiction 86_tc_1319 affd 859_f2d_115 9th cir however sec_7481 specifically carves out an exception to the rule on the finality of our decisions indeed a prerequisite for invoking sec_7481 is that the decision be final aldrich v commissioner tcmemo_1993_290 thus as long as we do not change the substance of the final_decision we are free to act under sec_7481 stauffacher v commissioner supra cited by respondent is clearly distinguishable in that case the taxpayer sought a change in the amount of deficiencies although the taxpayer was apparently requesting that this be done only for the purpose of computing interest petitioner herein is not seeking a change in the amounts of the deficiencies for any purpose we do not think that the fact that the decision specifically incorporated the computations see supra p requires a different conclusion under the circumstances herein such action does not elevate the computations from a position of providing a basis for the decision to the position of an integral part of the decision itself respondent also seeks refuge in the rule that petitioner may not raise a new issue in a rule proceeding 79_tc_933 but even if the issue of the proper application of the itc as it affects interest liability were never raised before it is not a new issue within the meaning of rule since in the instant case the proper application of the itc only affects interest we had no jurisdiction to decide the issue during the main deficiency proceeding 107_tc_249 thus petitioner cannot be accused of raising a new issue that it could not have brought up before moreover this is not a rule proceeding and respondent's argument on this point reveals a misunderstanding of the nature of the relief petitioner is requesting and a misapprehension of the difference between rules and the purpose of a computation under rule is to show the correct amount of the deficiency liability or overpayment to be entered as the decision rule a if there is disagreement between the parties the court will determine the correct computation and argument on that point is confined strictly to consideration of the correct computation of the deficiency liability or overpayment resulting from the findings and conclusions made by the court rule c not only does rule not contemplate that a computation thereunder should reflect interest amounts but contrary to respondent's arguments on brief the rule does not allow arguments as to any other issues beyond the issues litigated in respect of the ultimate bottom-line deficiency liability or overpayment for the years at issue rule d on the other hand specifically contemplates bona_fide factual dispute s which would have to be addressed by an evidentiary hearing this rule implies that this court will if necessary accept new facts specifically in the context of a final_decision for the purpose of redetermining interest additionally respondent has never contested the existence of the amounts of itc nor has respondent disputed the accuracy of the amounts set forth in petitioner's motion the record herein contains all the evidence needed to decide the ultimate issue before us thus respondent's assertion of the need for new facts is unfounded as we view the situation in respect of the procedural elements involved herein petitioner is simply seeking to flesh out the computations so as to provide the foundation for a proper calculation of its liability for interest without in any way changing its liabilities for the deficiencies although petitioner's efforts reflect changes in some of the numbers in the computations those changes do no more than offset each other this is clearly reflected in the appendix to this opinion which shows that in each year petitioner first adds in the itc credits and then subtracts an identical amount in view of the foregoing we are satisfied that neither the rule as to the finality of our decisions nor the principle that a new issue may not be raised in a rule proceeding precludes us from addressing the substance of petitioner's motion respondent also objects to any change in the computations on the grounds that the computations were based on a stipulation of settlement between petitioner and respondent and petitioner cannot now seek to be relieved of its stipulation according to respondent petitioner cut a deal and is now stuck with it according to petitioner the amounts of itc in discussion were included in the computations but as a result of mutual inadvertence then left out of the computationsdollar_figure it is clear that we may reopen an otherwise valid settlement agreement based on the existence of mutual mistake 332_us_625 108_tc_320 we may also relieve a party of a stipulation where justice requires cf rule e 85_tc_359 shaw v commissioner tcmemo_1991_372 n on the other hand unilateral mistake is generally not a ground for reforming a settlement or stipulation 90_tc_315 see markin v commissioner tcmemo_1989_665 it is also clear that the mere fact that a decision which has become final is based on a stipulation does not bar the application of sec_7481 in 97_tc_453 the underlying issues had been resolved on the basis of a stipulated decision while the court rejected the we note that the court_of_appeals for the seventh circuit did not address any issue or otherwise take any_action in respect of the application of carrybacks in the computations taxpayer's attempt to construct a different settlement it did redetermine the amount of interest owed as recalculated by respondent which was lower than the amount which had been assessed and paid we must therefore determine whether the omission of the amounts of itc from the computations was a result of unilateral or mutual mistake in respondent's initial notice of objection to petitioner's motion respondent conceded that the itc amounts were inadvertently left out of the computations respondent agrees that on the basis of information now available respondent would have agreed to the computations petitioner now advocates had the matter been raised in when the computation on remand was being prepared in a supplemental notice of objection to petitioner's motion and on brief respondent recants this concession because upon further consideration respondent contends that the computations correctly reflect the application of payments and credits to the deficiencies determined therein thus respondent does not deny that a mistake was originally made but rather contends that the mistake led to what respondent now believes is the correct result and therefore is not a mistake on respondent's part as a consequence respondent seeks to enforce the computations as submitted on the ground that only a unilateral mistake was involved stipulations are treated under general principles of contract law 87_tc_1451 if a contract is based on a mutual mistake a defense to reformation or rescission is not that the contract with the mistake is more beneficial to the defending party similarly it is no defense to petitioner's motion for respondent to decide that the outcome of the case with the stipulation based on a mutual mistake is more favorable to respondent than the outcome petitioner proposes respondent cannot claim prejudice by petitioner's proposed treatment of the interim interest respondent having included the itc amounts in question in the computations dorchester indus inc v commissioner supra and petitioner having raised the issue with respondent shortly after discovering the error see williston contracts sec pincite n 3d ed finally as we discuss below while it is uncontested that the computations correctly reflect payments so as to determine tax_liability for the deficiencies they do not correctly reflect payments so as to determine the proper interest liability according to respondent if a change_of heart takes place that is enough to eliminate the existence of a mutual mistake even though in point of fact the change_of heart proves to be incorrect respondent is in effect saying that even if petitioner's contention as to the substantive law is correct respondent's changed position remains unassailable we think respondent's position creates a catch-22 situation and is incongruous to say the least we conclude that in the interest of justice petitioner should be relieved from the effects of the stipulated computations for the narrow purpose of redetermining interest for the and tax years during the interim period at issue cf rule e 90_tc_630 893_f2d_69 4th cir affg tcmemo_1989_2 applying rule e to a settlement agreement in this context we find it irrelevant whether the error as to the carryback of the itc was due to the carelessness of either party in this case the failure of petitioner to protect its interest by pointing out to respondent at the time the computations were constructed that the amounts of the itc had been omitted as we stated in 92_tc_776 the circumstances of this case do not warrant withholding relief from a mistake the mere fact that the party seeking relief did not exercise reasonable care does not preclude reformation restatement contract sec_2d sec comment a sec p reformation provides a result that both parties agreed to and prevents an unintended and unexpected windfall we now turn to the proper computation of interest for purposes of determining whether or not petitioner has actually made an overpayment under sec_6601 which deals with the correct timing and application of loss and credit carrybacksdollar_figure the parties agree that through the interplay of sec_46 and sec_172 the itc was displaced as of date for purposes of determining petitioner's ultimate tax_liability respondent however contends that this displacement also means that the itc may not be taken into account in sec_6601 provides income_tax reduced by carryback or adjustment for certain unused deductions -- net_operating_loss or capital_loss_carryback --if the amount of any_tax imposed by subtitle a is reduced by reason of a carryback of a net_operating_loss or net_capital_loss such reduction in tax shall not affect the computation of interest under this section for the period ending with the filing_date for the taxable_year in which the net_operating_loss or net_capital_loss arises certain credit carrybacks -- a in general --if any credit allowed for any taxable_year is increased by reason of a credit_carryback such increase shall not affect the computation of interest under this section for the period ending with the filing_date for the taxable_year in which the credit_carryback arises or with respect to any portion of a credit_carryback from a taxable_year attributable to a net_operating_loss_carryback capital_loss_carryback or other credit_carryback from a subsequent taxable_year such increase shall not affect the computation of interest under this section for the period ending with the filing_date for such subsequent taxable_year b credit_carryback defined --for purposes of this paragraph the term credit_carryback has the meaning given such term by sec_6511 referring to the carryback of business credits including the itc under sec_39 determining interest liability during the period date to date we disagree in 338_us_561 the supreme court held that the carryback of an nol to abate a deficiency does not abate the interest accrued on that deficiency up until the date the nol arises absent a clear legislative expression to the contrary the use of money principle will apply to the accrual of interest on a deficiency id pincite the use of money principle is reflected in sec_6601 sec_6601 provides for interest to be charged on a deficiency sec_6601 provides that interest is not affected by a carryback before the filing_date of the year in which the loss or credit arisesdollar_figure that is the party who has the use of the money pays interest up until the event which causes the party no longer to have use of that money in general interest liability is determined under sec_6601 synchronically looking at the period during which interest accrues without reference to future events such as loss or credit carrybacks this general principle evident from the statute itself is also clearly set forth in respondent's own rulings sec_6601 mentions specifically net capital losses nol's and itc's but is silent as to ftc's see infra note for example in revrul_66_317 1966_2_cb_510 the taxpayer claimed an itc in year in year an nol arose which was carried back to year eliminating taxable_income and tax_liability for year and thereby displacing the itc originally claimed the ruling holds that the taxpayer was not required to pay interest from year to year on that portion of the tax that had been originally offset by the itc that was displaced by the nol in revrul_71_534 1971_2_cb_414 the taxpayer incurred an nol for year which was carried back to year eliminating taxable_income against which an ftc had been claimed in year as a result the ftc was carried back to year for which year a refund was claimed the ruling holds that interest was due to the taxpayer on the refund from the first day after the close of year because the significant event that gave rise to the year overpayment was the year noldollar_figure in revrul_82_172 1982_2_cb_397 the taxpayer had an unused itc in year that it carried back to year in year the taxpayer incurred an nol which it carried back to year eliminating all income and resultant tax_liability against which the itc could be applied and resulting in a refund for year the displaced itc was carried to year resulting in an overpayment_of_tax for year the ruling holds that the see infra note significant event that gave rise to the year refund and the year overpayment was the year nol and that the taxpayer was entitled to interest on both amounts only after the last day of year consistent with revrul_66_317 supra the ruling also holds that the taxpayer did not have to pay interest on the amount of its tax_liability originally satisfied by the itc from year to year but then replaced by the nol the ruling specifically notes that the obligation to pay must be considered sequentially revrul_82_172 1982_2_cb_397 according to respondent the use-of-money principle illustrated in the revenue rulings only applies where there is a fixed liability in this case respondent's position is that because of the course of the litigation the final liability for and did not become fixed until after the nol arose which by way of carryback eliminated the use of any amounts of itc to reduce that liability or reduce interim interest charged respondent's analysis is fundamentally flawed while it is true that petitioner's final liability was fixed by the decision of this court that decision like all tax_court decisions relates back to the time the liability arose that is the effect of a decision of this court is that a deficiency or overpayment is found to exist in the amount determined by this court for all purposes including interest there is no question that the itc in question qualified as a payment of the tax as initially shown on the returns certainly the itc is a payment of the tax as ultimately determined by this court the fact that the ultimate decision by this court as to petitioner's tax_liability was delayed by the litigation process is irrelevant it is clear that these rulings reinforce petitioner's position and the application herein of the general_rule of manning v seeley tube box co supra and sec_6601 that the underlying objective is to determine in a given situation whose money it is and how long the other party had use of it revrul_82_172 1982_2_cb_397 if respondent had use of petitioner's money even in the form of a credit during the relevant period then respondent must take account of that money in computing interest on any deficiency see also revrul_85_ 1985_1_cb_366 tech adv mem date tech adv mem date tech adv mem date dollar_figure there are two exceptions to this general_rule see g_c_m big_number date the first exception occurs in the case where there is clear legislative expression indicating that the a lthough the petitioners are not entitled to rely upon unpublished private rulings which were not issued specifically to them such rulings do reveal the interpretation put upon the statute by the agency charged with the responsibility of administering the revenue laws 369_us_672 fn refs omitted underlying principle of sec_6601 should not apply manning v seeley tube box co u s pincite neither party contends that such an exception applies to the facts of this casedollar_figure the second exception occurs when the later event relates back to the beginning of the interest period in which case interest is calculated from the beginning taking the change into account this exception can be illustrated by 562_f2d_1201 which respondent cites in support of the argument that interest on petitioner's deficiency not be reduced by the amounts of itc used between and in that case the taxpayer but see 35_fedclaims_520 which holds that sec_6601 does not apply to ftc's and abated interest on a deficiency eliminated by the carryback of an ftc ftc carryovers shall be deemed taxes paid_or_accrued in the years to which they are carried back or forward sec_904 sec_6611 provides that notwithstanding the provisions of sec_904 interest on an overpayment attributable to an ftc accrues not from the date deemed paid but from the date the taxes were actually paid significantly however sec_6601 with regard to underpayments lacks any analogous provision as to the treatment of ftc's the court in fluor interpreted this silence as the clear legislative expression required by 338_us_561 to suspend the otherwise general use of money principle and not charge the taxpayer interest on the deficiency eliminated by the carryback of the ftc while we recognize that there is a lack of statutory clarity in the interplay between sec_904 sec_6601 and sec_6611 we are not confronted herein with comparable lack of clarity which would cause us to characterize such lack of clarity as a clear legislative expression for purposes of manning v seeley tube box co supra originally took ftc's in and in an nol arose which was carried back and displaced the ftc's from and the taxpayer then decided to deduct the foreign taxes instead of taking them in the form of a credit in and the court held that the taxpayer owed interest as if ftc's had not been invoked in the first place but rather as if the taxes had been deducted initially because the later decision to change from a credit to a deduction related back to the time the credits or deductions arose at the beginning of the interest period general dynamics corp v united_states supra is clearly distinguishable in the instant case petitioner has not attempted to deduct items previously reflected in a credit or to change the nature of a previously claimed credit nor has it claimed any new deductions against its or income here a credit was replaced not with a deduction but with another credit in revrul_66_317 1966_2_cb_510 the replacement of a credit with a loss did not produce an interim interest liability we are unable to see how petitioner's replacement of a credit with a credit itc for ftc could produce such a liability herein it is clear that the general use-of-money principle enunciated in manning v seeley tube box co supra reflected in sec_6601 and illustrated in respondent's rulings applies to the facts of this case for the application of that principle for the period in dispute the later event is the nol which arose in and which was carried back to which displaced more credits back to sec_6601 provides specifically if the amount of any_tax is reduced by reason of a carryback of a net_operating_loss such reduction in tax shall not affect the computation of interest under this section for the period ending with the filing_date for the taxable_year in which the net_operating_loss arises thus applying the statute the interest computation is not changed by the nol before date before that date interest is computed on the deficiencies as they existed on date reflecting the itc carried back from as if the nol had not occurred interest should then properly be charged based on the deficiency determined sequentially by succeeding events that is as to the tax_year for the period date to date interest is to be computed based on the deficiency amount of dollar_figure which reflects the carryback from of an itc in the amount of dollar_figure and an ftc in the amount of dollar_figure as to the tax_year for the period date to date interest is to be computed based on the deficiency amount of dollar_figure which reflects the carryback from of an itc in the amount of dollar_figure it should be pointed out that under this analysis there is no danger of petitioner's receiving a double benefit for the - - - - itc in the end after taking into account the effects of the nol petitioner's ultimate tax_liability was reduced by the itc only once namely in in addition the itc reduced petitioner's liability for interest on any deficiency from the point at which it was paid first for the and tax years from date to date and then for the tax_year from date onward there is no overlap of periods to which the itc was applied for purposes of interest or liability for deficiencies to reflect the foregoing an appropriate order will be issued - - - - appendix tax_court docket no motion to redetermine interest on deficiency tax_liability tax_year petitioner's sec_7481 interest computation nov stipulation difference big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number tax_court docket no motion to redetermine interest on deficiency tax_liability tax_year determination of overassessment for restricted interest tax_liability without credit carrybacks tax assessed and paid deficiency without allowance for carrybacks tax_liability after consideration of carryback from to foreign_tax_credit carryback investment_tax_credit carryback total credit_carryback from to unexplained difference included in stipulation tax_liability after consideration of carryback from to tax assessed and paid total payments tentative allowance from to net payments deficiency after consideration of credit_carryback from to tax_liability after consideration of carryback from to current_year investment_tax_credit freed up unexplained difference included in stipulation foreign_tax_credit carryback investment_tax_credit carryback freed up work incentive tax_credit carryback jobs tax_credit carryback total credit_carryback from to tax_liability after consideration of carryback from to net payments overpayment after consideration of credit_carryback from to determination of overassessment tax_liability tax_liability without credit carrybacks current_year investment_tax_credit freed up foreign_tax_credit carryback investment_tax_credit carryback freed up work incentive tax_credit carryback jobs tax_credit carryback total credit_carryback tax_liability after consideration of credit_carryback from and tax assessed and paid total payments tentative allowance from to net payments overpayment after consideration of credit_carryback from and as reflected in the tax_court decision dated date determination of deficiency to be paid for restricted interest tax_liability without credit carrybacks tax assessed and paid deficiency without allowance for carrybacks tax_liability after consideration of carryback from to investment_tax_credit carryback total credit_carryback from to tax_liability after consideration of carryback from to tax assessed and paid deficiency after consideration of credit_carryback from to tax_liability after consideration of carryback from to current_year investment_tax_credit freed up foreign_tax_credit carryback investment_tax_credit carryback freed up total credit_carryback from to tax_liability after consideration of carryback from to tax assessed and paid tax assessed subsequent to tax_court decision total assessment overassessment after consideration of credit_carryback from to tax assessed subsequent to tax_court decision but not paid tax_deficiency before taking into account assessment as reflected in the tax_court decision dated date payments and credits applied after the tax_court decision deficiency after consideration of carryback from and and payments subsequent to the date tax_court decision determination of deficiency tax_liability tax_liability without credit carrybacks current_year investment_tax_credit freed up foreign_tax_credit carryback investment_tax_credit carryback freed up total credit_carryback tax_liability after consideration of credit_carryback from and tax assessed and paid tax assessed and paid without consideration of events subsequent to tax_court decision tax_deficiency before taking into account assessment as reflected in the tax_court decision dated date payments and credits applied after the tax_court decision deficiency after consideration of carryback from and and payments subsequent to the date tax_court decision - - - - petitioner's sec_7481 interest computation nov stipulation difference big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number
